Citation Nr: 0031447	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-10 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic headaches.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
eye disorder.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back injury.

7.  Entitlement to service connection for an ulcer.

8.  Entitlement to service connection for fallen arches.

9.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service  from January 1959 to 
April 1963.

This matter, which has been advanced on the docket pursuant 
to the veteran's motion, comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  

This matter was previously before the Board and was remanded 
in November 1999 for additional development.  In that remand, 
the Board clarified that although the first six issues listed 
on page one of this decision had been certified to the Board 
as entitlement to service connection for an acquired 
psychiatric disorder, a head injury with headaches, an eye 
disorder, hypertension, diabetes mellitus, and residuals of a 
back injury, they were more appropriately framed as whether 
new and material evidence had been presented to reopen those 
claims.  That finding was based upon a review of the claims 
file, which revealed that in an August 1996 BVA decision, the 
Board had denied entitlement to service connection for those 
disorders.  See 38 U.S.C.A. §§ 5108, 7104(a) (West 1991); 
38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).  


REMAND

The November 1999 BVA remand recognized that previous efforts 
by the RO to locate and obtain copies of the veteran's 
service medical records had been unsuccessful.  In that 
regard, it appears that numerous requests were made for 
records from the National Personnel Records Center (NPRC), 
but either no response was received, or the NPRC merely 
indicated that the records were incomplete.  There is no 
indication that the records were "fire-related."  The only 
copies of the veteran's service medical records in the claims 
file were submitted by the veteran in June 1994.  It appears 
that the veteran obtained those copies from the NPRC.  Thus, 
it is unclear why the NPRC could not provide the same copies 
to the RO, at a minimum.  In light of the foregoing, the 
November 1999 BVA remand requested that the RO contact the 
NPRC, the National Archives and Records Administration 
(NARA), and the United States Marine Corps, in an attempt to 
locate a complete set of the veteran's service medical 
records.  Following that remand, it appears that the RO 
contacted the NPRC, but there is no indication in the claims 
file that they contacted the NARA or the United States Marine 
Corps.  See Stegall v. West, 11, Vet. App. 268, 271 (1998) (a 
remand by the Board imposes upon the VA a duty to ensure 
compliance with the terms of the remand).  

In a November 2000 written brief presentation, the veteran's 
representative specifically requested that the Board remand 
the case again, noting that the RO did not request the 
veteran's service personnel records.  It does not appear from 
the record that such specific records have been requested, 
and appropriate action to ensure compliance with this prior 
remand directive is necessary.  Stegall.  However, the Board 
does not agree with the veteran's representative's statement 
that no attempts were made to obtain VA medical records from 
VA medical centers other than the VAMC in Kansas City, 
Missouri.  A review of the claims file reveals that requests 
for VA records were made at other VAMCs, including locations 
in Long Beach, California, and Los Angeles, California.

Further, the Board notes that effective November 9, 2000, the 
Veterans Claims Assistance Act of 2000 was enacted.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This new legislation 
removed the prior statutory requirement of a well-grounded 
claim.  The amended law also sets forth detailed assistance 
to the claimant requirements.  The new legislation is clearly 
more beneficial to the veteran and appropriate action must be 
accomplished to ensure that appropriate assistance is 
furnished with regard to those issues covered by the new law.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991) 
(where a statute or a regulation changes during the appellate 
process, the version most favorable to the claimant will 
apply).

The Board recognizes that the case has been remanded on one 
prior occasion, and the fact that the case has been advanced 
on the Board's docket is also acknowledged.  However, certain 
actions necessary to assist the veteran have not been 
accomplished, and the request by the veteran's representative 
for additional action must therefore be honored. 

Accordingly, the case is hereby REMANDED, for the following:

1.  The RO should review the record and 
ensure that all applicable assistance to 
the veteran provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A) are accomplished. 

2.  The RO should make a specific request 
to the NPRC to obtain the veteran's 
service medical records, as well as his 
service personnel records.  A letter 
should also be drafted to the NPRC that 
outlines the history of requests made by 
the RO to the NPRC for service medical 
records and dental records, as well as 
the responses given by the NPRC.  If 
records are still not available, the RO 
should specifically inquire as to the 
reason for unavailability, including 
whether this is a "fire-related" case.  
The RO should also send a specific letter 
of inquiry to the NARA, and United States 
Marine Corps, as requested in the 
November 1999 BVA remand, requesting any 
service medical records for the veteran.  
A copy of those requests should be placed 
in the veteran's claims file, along with 
any responses received to those requests.  
The veteran should be fully notified of 
the foregoing requests, as well as his 
right to attempt to obtain any such 
records independently.  

3.  After completion of the above, the RO 
should again review the evidence of record 
and determine if the veteran's claims can 
be granted.  As to any issue which remains 
denied, the veteran and his representative 
should be furnished with an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The purpose of this remand is to ensure compliance with the 
provisions of the Board's prior remand as well as the newly 
enacted provisions of the Veterans Claims Assistance Act of 
2000.  The veteran and his representative are free to submit 
additional evidence and argument in support of the issues on 
appeal.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 3 -


